Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant's arguments/amendment filed on July 28, 2022 have been fully considered but they are not persuasive and/or put the application in a better condition for allowance.  For instance, the mentioned arguments are based on the recent proposed amendment (i.e. Amendment After Final) in which the scope of claimed invention has been changed because of new added limitations (i.e. “…wherein the cable manager further comprises mounting structures in the form of protrusions that intermate with receivers provided on the fiber optic distribution element on which the cable manager is mounted for removable attachment and detachment of the cable manager to the side of at least one of the first and second fiber optic distribution elements”), therefore, it raised new issues that creates new combination of subject matters with independent claims and requires further searching and consideration for patentability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on  M-F 9:30 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   /Hung Lam/
   Patent Examiner, Art Unit 2883
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883